Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered February 15, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. The evidence warrants the conclusion that what the officer observed constituted a drug transaction (cf. People v Jones, 90 NY2d 835 [1997]), particularly since shortly afterwards defendant and another man were found counting money, while in close proximity to a quantity of glassine envelopes bearing the same markings as those recovered from the apprehended buyer. The fact that defendant was acquitted of certain counts does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). Concur — Tom, J.P., Saxe, Rosenberger and Marlow, JJ.